                  IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

EQUAL EMPLOYMENT                          )
OPPORTUNITY COMMISSION,                   )
                                          )
            PLAINTIFF,                    )          No. 4:19-cv-760
                                          )
v.                                        )
                                          )          JURY TRIAL DEMANDED
EDGEWOOD MANOR OPCO, LLC,                 )
                                          )
            DEFENDANT.                    )


                                    COMPLAINT

                             NATURE OF THE ACTION

      1.      This is an action under the Equal Pay Act of 1963 (EPA), 52 Stat.

1062, as amended, 29 U.S.C. § 206(d) et seq. As alleged with greater particularity

below, Edgewood Manor OPCO, LLC illegally paid Maisha Hill less than it paid

men for doing a job with the same required skill, effort, responsibility, and working

conditions.

                              JURISDICTION AND VENUE

       2.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451,

1331, 1337, 1343 and 1345.

       3.     This action is authorized and instituted pursuant to 29 U.S.C. §§

216-217, to enforce the EPA’s substantive provision prohibiting unequal pay on

the basis of sex, 29 U.S.C. §§ 206(d), 215(a)(2).




           Case 4:19-cv-00760-GAF Document 1 Filed 09/19/19 Page 1 of 7
       4.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1)-(2)

because the Defendant is located in the jurisdiction of the United States District

Court for the Western District of Missouri and because a substantial portion of the

employment practices alleged to be unlawful were committed within this

jurisdiction.

                                        PARTIES

       5.       Plaintiff Equal Employment Opportunity Commission is the agency

of the United States charged with the enforcement of the Equal Pay Act and is

authorized to bring this action pursuant to 29 U.S.C. §§ 216-217, as amended by

Reorganization Plan No. 1 of 1978, 43 F.R. 19807, 92 Stat. 3781, 5 U.S.C. App. § 1

(Supp. 2014), p. 230, ratified by Pub. L. 98-532, § 1, 98 Stat. 2705 (1984).

       6.       Defendant Edgewood Manor OPCP, LLC (“Edgewood”) is a limited

liability company doing business in Raytown, Missouri.

       7.       At all relevant times, Edgewood was an employer within the

meaning of 29 U.S.C. § 203(d).

       8.       At all relevant times, Edgewood continuously employed employees

engaged in commerce within the meaning of 29 U.S.C. § 203(b) and (e).


                         ADMINISTRATIVE PROCEDURES

       9.       On March 6, 2019, Maisha Hill filed a charge of discrimination

with the Commission against Edgewood.

       10.      On August 29, 2019, following the Commission’s investigation, the




                                            2

            Case 4:19-cv-00760-GAF Document 1 Filed 09/19/19 Page 2 of 7
Director of the Kansas City Area Office issued a Letter of Determination finding

reasonable cause to believe that Edgewood violated the EPA.

                              STATEMENT OF FACTS

      11.     Maisha Hill (“Hill”) began working as a Licensed Practical

Nurse (LPN) at Edgewood in March 2017.

       12.    Edgewood Manor is a Delaware based limited liability company

doing business as Edgewood Manor Center for Rehab and Care.

       13.    Hill had almost three years’ experience as an LPN when she began

working at Edgewood.

      14.     Edgewood Manor paid Hill an hourly rate of pay was $21.00/hour with

a 50-cent shift differential for night shift work.

      15.     Edgewood Manor paid a male LPN, Phillipe Phillips, $25.00/hour for

doing a job with the same required skill, effort, responsibility and working

conditions.

      16.     Edgewood Manor paid a male LPN, Steven Fiedler, $25.00/hour for

doing a job with the same required skill, effort, responsibility and working

conditions.

      17.     Edgewood Manor’s Business Office/HR/Payroll manager, Laura Palt

stated, during the Commission’s investigation, that Hill should have been paid

$25.00/hour when she was hired.

      18.     Palt also said that from May 8, 2017, to March 2, 2019, Hill worked




                                            3

         Case 4:19-cv-00760-GAF Document 1 Filed 09/19/19 Page 3 of 7
2820 hours and should have been paid $4.00 more per hour; during the same period

Hill worked 119 hours of overtime which should have been paid at time-and-a half.

      19.    Edgewood Manor increased Hill’s pay to $25.00/hour on or about

March 3, 2019.

      20.    Hill worked for Edgewood until July 28, 2019.

      21.    Because Hill earned less than comparable male LPNs she filed a charge

of discrimination with the Commission on March 6, 2019.

                                 STATEMENT OF CLAIM
                                    (EPA Unequal Pay)

      22.    Plaintiff repeats, re-alleges, and incorporates by reference the

allegations in the foregoing paragraphs of this Complaint as fully set forth herein.

      23.    Edgewood Manor’s acts or omissions resulted in it unfairly paying

Hill less base salary than men for the same job with the same required skill,

effort, and responsibility, and violated 29 U.S.C. §§ 206(d), 215(a)(2).

      24.    Edgewood Manor’s unlawful actions were willful.

      25.     Edgewood Manor’s acts or omissions resulting in its paying Hill less

base salary than it paid men were neither in good faith nor did it have reasonable

grounds for believing that its acts or omissions were not a violation of the EPA.

      26.    As a direct and proximate result of Edgewood Manor’s violation of 29

U.S.C.§§ 206(d), 215(a)(2), Hill suffered damages.




                                           4

         Case 4:19-cv-00760-GAF Document 1 Filed 09/19/19 Page 4 of 7
                            PRAYER FOR RELIEF

Wherefore, the Commission respectfully requests that this Court:

      A. Enter declaratory judgment pursuant to 28 U.S.C. § 2201(a) that

         Edgewood Manor violated 29 U.S.C. §§ 206(d), 215(a)(2) when it

         discriminated against Hill by paying her a base salary less than the

         base salary it pays male employees for a job that requires substantially

         equal skill, effort, and responsibility, and is performed under similar

         working conditions;

      B. Enter declaratory judgment pursuant to 28 U.S.C. § 2201(a) that

         violation of 29 U.S.C. §§ 206(d), 215(a)(2) was willful.

      C. Enter declaratory judgment pursuant to 28 U.S.C. § 2201(a) that

         Edgewood Manor’s acts or omissions giving rise to its violation of 29

         U.S.C. §§ 206(d), 215(a)(2) were not in good faith nor did Edgewood

         Manor have reasonable grounds for believing that its acts or omissions

         were not a violation of the EPA/ Fair Labor Standards Act of 1938

         (FLSA), as amended, 29 U.S.C. 201 et seq;

      D. Grant judgment requiring Edgewood Manor to pay Hill three years of

         back pay (from the date this action was filed) and an equal amount as

         liquidated damages, pursuant to 29 U.S.C. § 216 for its violation of 29

         U.S.C. §§ 206(d) and 215(a)(2);

      E. Issue a permanent injunction, pursuant to 29 U.S.C. § 217,




                                           5

       Case 4:19-cv-00760-GAF Document 1 Filed 09/19/19 Page 5 of 7
   prohibiting Edgewood Manor, its administrators, officers, agents,

   servants, employees, attorneys, and all persons in active concert or

   participation with them, from paying women less than men for jobs

   that require substantially equal skill, effort, and responsibility, and

   are performed under similar working conditions in violation of 29

   U.S.C. §§ 206(d), 215(a)(2);

F. Grant such other and further relief as this Court deems necessary

   and proper in the public interest; and

G. Award the Commission its costs of this action.

                      JURY TRIAL DEMAND

The Commission requests a jury trial in Kansas City.

                                  Respectfully submitted,

                                  EQUAL EMPLOYMENT OPPORTUNITY
                                  COMMISSION

                                  SHARON FAST GUSTAFSON
                                  General Counsel

                                  JAMES L. LEE
                                  Deputy General Counsel

                                  GWENDOLYN YOUNG REAMS
                                  Associate General Counsel

                                  ANDREA G. BARAN, #46520MO
                                  Regional Attorney
                                  St. Louis District Office
                                  1222 Spruce St., Room 8.100
                                  St. Louis, MO 63103




                                   6

 Case 4:19-cv-00760-GAF Document 1 Filed 09/19/19 Page 6 of 7
                            314-539-7910 (voice)
                            Email: andrea.baran@eeoc.gov

                            C. FELIX MILLER, #28309MO
                            Supervisory Trial Attorney
                            St. Louis District Office
                            1222 Spruce St., Room 8.100
                            St. Louis, MO 63103
                            314-539-7914 (voice)
                            Email: felix.miller@eeoc.gov

                            /s/Dayna F. Deck
                            Dayna F. Deck # 39033MO
                            Senior Trial Attorney
                            EQUAL EMPLOYMENT OPPORTUNITY
                            COMMISSION
                            Kansas City Area Office
                            400 State Ave., Suite 905
                            Kansas City, KS 66101
                            913-551-5848(voice)
                            913-551-6957(fax)
                            Email: dayna.deck@eeoc.gov




                             7

Case 4:19-cv-00760-GAF Document 1 Filed 09/19/19 Page 7 of 7
